Citation Nr: 0202423	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for night sweats.  

2.  Entitlement to service connection for flat feet.  

3.  Entitlement to a compensable rating for tinea pedis based 
on an initial award.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In January 1998, the RO granted the veteran 
entitlement to service connection for tinea pedis, assigning 
the disability a noncompensable rating.  In December 1998, VA 
received the veteran's notice of disagreement with the 
noncompensable rating, effective from the grant of the award.  
Hence, the Board has recharacterized the issue as involving 
the propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In a January 2001 decision, the Board denied service 
connection for right hamstring condition, on both a direct 
and secondary basis, and remanded the issues of entitlement 
to service connection for night sweats and flat feet and for 
compensable rating for tinea pedis.  The denial of service 
connection for right hamstring condition constituted a 
decision of the Board as to that issue.  The remand portion 
of the Board's decision constituted a preliminary order.  All 
actions pursuant to the directives in the Board's remand have 
been accomplished to the extent possible and the case has 
been returned to the Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no medical evidence of record establishing that 
the veteran currently has night sweats.  

3.  Flat feet existed prior to the veteran's active duty 
service and there is no medical evidence showing that the 
veteran's flat feet were permanently aggravated during the 
veteran's active duty service.  

4.  Tinea pedis is manifested by cracking and fissures 
between many of the veteran's toes, bilaterally, with some 
toe nails yellow and thickened.  

5.  No complex or controversial question has been prersented 
in this case.


CONCLUSIONS OF LAW

1.  Night sweats were not incurred in or aggravated by active 
duty military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

2.  Flat feet were not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

3.  The criteria for a compensable disability rating for 
tinea pedis since the effective date of the grant of service 
connection have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.20, 4.118 Diagnostic Code 7806 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

4.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the June 1999 Statement of 
the Case and November 1999 and November 2001 Supplemental 
Statements of the Case, provided to both the veteran and his 
representative, specifically satisfy the notification 
requirement of the new statute in that they clearly notify 
the veteran and his representative of the evidence necessary 
to substantiate his claim.  Additionally, the Board finds 
that the duties to assist provided under the provision have 
also been fulfilled in that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review, VA examinations 
were provided, and VA medical records were obtained and 
associated with the claims folder.  Also, the veteran and his 
representative were sent by VA letter in April 2001 
information pertaining to the VCAA.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  


I.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Night Sweats

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence showing that the veteran had 
night sweats while he was in service or establishing that he 
currently has night sweats, or any underlying pathology 
associated with night sweats.  The veteran did not complain 
of night sweats during his VA examinations nor were any night 
sweats or symptomatology associated with night sweats found 
on recent VA examinations (October 1998 and September 1999).  
The record contains no medical opinion of any underlying 
pathology associated with night sweats.  Likewise, the 
veteran's numerous VA outpatient treatment records for 
various periods of time between May 1998 and May 2001 do not 
contain any indication that he was being seen for complaints 
of night sweats, nor do those records contain any medical 
opinion of an underlying pathology that would produce night 
sweats.  More importantly, the veteran has not submitted any 
medical evidence that he experiences night sweats or medical 
opinion pertaining to his alleged night sweats.  

Other than the veteran's claim of night sweats, the record 
contains no indication of the condition.  While the veteran 
may well believe that he experiences night sweats, which he 
associates with his active duty service, the Board would like 
to emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  As the veteran is a 
lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter (here, 
medical diagnosis); hence, his contentions in this regard 
have no probative value. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. app. 609, 611 (1992).  

Under the circumstances, the Board must conclude that there 
is no competent medical evidence establishing that the 
veteran currently has night sweats or underlying pathology 
that would be productive of night sweats.  As such, there is 
no basis for allowance of the claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

B.  Flat Feet

The veteran's service medical records do show that moderate 
flat feet were noted on his service entrance examination.  
These records do not show that he was ever treated for 
complaints associated with flat feet while he was on active 
duty.  The report of his five-year periodic examination (May 
1992) and his separation examination (April 1996) actually 
found that his feet were normal and no history of flat feet 
was indicated on either examination report.  

The report of the veteran's October 1997 VA examination does 
not contain any complaints or findings pertaining to the 
veteran's flat feet.  His numerous VA outpatient treatment 
reports for various periods between May 1998 and May 2001, 
contain only two notations pertaining to his feet.  In May 
1998, he was seen for complaints of foot pain, bilaterally, 
in the arch areas.  He reported no injury.  In August 1998, 
he was provided with inserts and he noted that his feet felt 
much better.  His subsequent VA outpatient treatment records 
do not reflect any more bilateral flat feet complaints or 
treatment.  

The report of the veteran's September 1999 VA examination 
does not contain any complaints or findings pertaining to the 
veteran's flat feet.  He was described as being in no acute 
distress and that his gait was normal.  

The Board also realizes that flat feet can be a congenital or 
developmental abnormality or defect, which are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ §§ 3.303(c), 4.9, 4.127.  Therefore, as a matter of law 
there is no compensable rating disability.  See Beno V. 
Principi, 3 Vet. App. 439, 441 (1992).  While service 
connection may be granted in limited circumstances for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury, 
such is not shown to be the case here.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  

In the veteran's case, medical findings at service entry 
noted bilateral moderate flat feet; however, there is no 
medical evidence of any injury to the veteran's feet in 
service or of any permanent aggravation of the condition 
during the veteran's active duty service.  In fact, he did 
not even raise any complaints pertaining to his flat feet 
while in service.  Post-service, there is no medical evidence 
of record showing that his bilateral flat feet had been 
permanently aggravated during his military service.  In May 
1998, he was seen at the VA outpatient clinic for complaints 
of his feet hurting, however, after receiving inserts, he 
related in August 1998 that his feet felt much better and 
there are no subsequent medical records showing any further 
complaints or treatment for his flat feet, to include his 
September 1999 VA examination.  Also, the veteran has not 
submitted any medical evidence or medical opinion of any 
permanent aggravation of his bilateral flat feet that was 
incurred during his active duty service.  

Although the veteran alleges that the current condition of 
his flat feet is the result of his active duty service, he is 
not competent to render a medical opinion, or opine as to the 
etiology of a current medical condition; hence, his 
contentions in this regard have no probative value.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 94-95.  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak, 2 Vet. app. at 
611.  

Under the circumstances, the veteran's flat feet were not 
incurred in or permanently aggravated during his active duty 
service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II.  Initial Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

Tinea Pedis

The veteran's service medical records show that he was 
treated for tinea cruris in December 1989, May 1992 and March 
1996; as well as for tinea corporis in July 1992.  During 
service, he also complained of recurrent athlete's foot.  

The veteran's October 1997 VA examination diagnosed tinea 
pedis.  The report of his October 1998 VA examination notes, 
by history, that he had developed a bad rash on both feet in 
1988 for which he had been given multiple topical 
medications; however, none of those seemed to have helped in 
the long term.  He had intense burning, itching and, with 
scratching, developed excoriation of the skin.  Earlier in 
1998, he received a topical cream, which nearly resolved his 
condition.  At the time of the October 1998 examination, he 
was having very little itching or further problems with his 
feet.  On examination, his feet showed scaly skin in a 
moccasin type pattern.  The interdigital spaces, especially 
on the left foot, were macerated and scaly.  The results of 
laboratory testing revealed no fungal elements present from 
skin scrapings.  The diagnosis was tinea pedis.  

On VA examination in September 1999, the veteran's feet 
revealed a scaly irregular dermatitis in a moccasin type 
pattern.  There was cracking and fissures between many of the 
toes.  Some of the toenails were yellow and thickened.  The 
diagnosis was tinea pedis and onychomycosis.  

The veteran's VA outpatient treatment records for May 1998 to 
May 2001 show that he had been seen for various complaints; 
however, not for a skin condition.  In May 1998, he was seen 
for painful feet.  On clinical evaluation, his feet were 
pink, warm and dry.  

The veteran's tinea pedis is rated under the provisions of 
VA's Schedule for Rating Disabilities for skin diseases.  See 
38 C.F.R. § 4.118.  His condition is rated analogous to 
eczema under Diagnostic Code 7806.  Id.  

Diagnostic Code 7806 provides that eczema with slight, if 
any, exfoliation, exudation or itching, and if the condition 
s on a nonexposed surface or small area, a noncompensable 
rating is warranted.  If there is exfoliation, exudation or 
itching, and the condition involves an exposed surface or 
extensive area, a 10 percent rating is warranted.  If there 
is exfoliation or constant itching, extensive lesions, or 
marked disfigurement, a 30 percent rating is warranted.  If 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the condition is 
exceptionally repugnant, a 50 percent rating is warranted.  
Id.  

The Board finds that the veteran's noncompensable evaluation 
for tinea pedis is entirely appropriate, effective from the 
time of his separation from active duty service until the 
present.  Because there is no medical evidence of involvement 
of the veteran's head, face, or neck productive of marked and 
unsightly deformity of his eyelids, lips, or auricles; nor 
any burn scars, or equivalent thereof; or superficial, 
tender, or painful scars on objective demonstration, there is 
no basis for assignment of a higher evaluation at any period 
between the time of the veteran's separation from service 
until the present under Diagnostic Codes 7800 through 7805.  
Id.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's tinea pedis any stage under consideration.  In this 
regard, the Board notes that the medical evidence reflects 
that the veteran has not undergone prolonged hospitalization 
for his tinea pedis or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Hence, in the absence of evidence 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board may obtain an advisory medical opinion when it 
judges that such an opinion is warranted by the medical 
complexity or controversy involved in the particular appeal.  
38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  Although the 
veteran's attorney alleges that the VA examination was 
inadequate and that the issue is complex, he has not set 
submitted any detailed reasons why an opinion is necessary as 
required.  38 C.F.R. § 3.328 (2001).  



ORDER

Service connection for night sweats is denied.  

Service connection for flat feet is denied.  

As the assignment of a noncompensable evaluation for tinea 
pedis since the time of the veteran's separation from active 
duty was proper, a compensable rating is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

